Citation Nr: 1521871	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

(The decision below addresses the application to reopen a claim of service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.  The underlying service connection claim is addressed in the remand that follows the decision.)

FINDINGS OF FACT

1.  In October 1981, the RO denied the Veteran's claim for service connection for a nervous condition.  The Veteran did not appeal. 

2.  Evidence relevant to the Veteran's claim received since the October 1981 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of the evidence previously considered; it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An October 1981 rating decision denying a claim of service connection for a nervous condition is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. 	          §§ 20.302, 20.1103 (2014).
2.  Evidence received since October 1981 is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should address whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In this case, the Veteran initially filed for service connection in February 1981.  In an October 1981 rating decision, the Veteran was denied service connection for a nervous condition; the Veteran was informed of that decision in an October 1981 letter.  The Veteran did not submit a notice of disagreement or new and material evidence regarding his nervous condition claim within one year of his notification of the denial of this claim in October 1981.  

As no new and material evidence was received within the appeal period following the October 1981rating decision and the notification of that decision in the October 1981 letter, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As no notice of disagreement was received within the appeal period following the October 1981notification letter, the October 1981 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.        §§ 20.302, 20.1103 (2014).  Therefore, new and material evidence is required to reopen the claim of service connection.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In the October 1981rating decision, the Veteran was denied service connection for a nervous condition because it was determined that the Veteran's in-service diagnosis of personality disorder was a developmental abnormality and not a disability under the law for which compensation benefits may be paid.  In addition, the Veteran's in-service diagnosis of adjustment disorder was found to be acute and temporary and not a chronic disease.  It was also noted that the Veteran's service records were devoid of any diagnosis of an acquired chronic psychiatric disability.

With the above rationale for denial in mind, the Board turns to the evidence submitted since the October 1981 rating decision.  The Veteran has submitted several statements in support of his claim for service connection for an acquired psychiatric disorder, to include an October 2012 handwritten statement detailing traumatizing in-service incidents that he contends has caused him to experience psychological problems since then.

Such evidence constitutes new and material evidence, as it relates directly to whether the Veteran has an acquired psychiatric disorder, to include paranoid schizophrenia that is related to service.  Given the Veteran's most recent contentions, the evidence now raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and this claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder, to include paranoid schizophrenia is reopened; the appeal is granted to this extent only.


REMAND

The Veteran has filed a claim for service connection for paranoid schizophrenia, which he contends is due to the result of physical abuse by his drill instructor during service.  The available medical evidence includes diagnoses of psychotic disorder not otherwise specified (NOS), mood disorder, alcohol dependence, cocaine abuse, and cannabis abuse.  However, before the Board can make a determination on the claim, further development is required.

The record shows that the Veteran was scheduled for a mental disorders examination in September 2012.  The examination report suggests that the Veteran refused examination, despite the fact that such an examination was requested by the RO.  The Veteran strongly denies this fact and has stated that he did not receive notice of the examination and was incarcerated at the time of the examination.  Indeed, the examination report noted that the Veteran was homeless and that his address and phone number provided by the Veterans Benefits Administration (VBA) differed from that in the Veterans Health Administration's (VHA) database.  It was noted that the Veteran's address was to be verified for accuracy before mailing the exam notification letter.  Although the address listed to be verified for accuracy matches the handwritten address since provided by the Veteran on his April 2013 VA Form 9, there is a second address for the Veteran that was listed on the August 2012 C&P examination inquiry form.  Upon review, it appears that the claims file does not contain the notice letter mailed to the Veteran scheduling the September 2012 examination.  The Board also acknowledges that the Veteran has expressed a willingness to appear for a VA examination.  

Given the above, the Board finds that there is a question of whether the Veteran was properly notified of the scheduled September 2012 VA examination, and a remand to reschedule the VA examination is required.  In this regard, while the appeal is in remand status, the Veteran should be advised that his claim will be adjudicated based on the evidence found in the claims file, without the needed medical opinion, if he fails to show without good cause for the new VA examination.  See 38 C.F.R. § 3.655.

Lastly, the Veteran has reported receiving psychiatric treatment at the Biloxi VA Medical Center (VAMC) and the Mobile Community Based Outpatient Clinic (CBOC).  The record only contains July 2012 treatment records from Mobile CBOC and treatment records from Biloxi VAMC dated from June 2012 to July 2012.  Accordingly, the AOJ should obtain any relevant outstanding private and VA treatment records prior to providing the requested examination.  38 U.S.C.A.           § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ensure that his current address is updated in the VA system.

2. Any pertinent VA or private records, to include both treatment records and examination reports, specifically including any and all VA records from the Mobile, Alabama CBOC and Biloxi VAMC, should be obtained and incorporated in the claims folder.  The Veteran should be requested to provide the necessary authorization for release of private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain the aforementioned records, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem. 

3. Thereafter, schedule the Veteran for a new VA examination with a psychiatrist or psychologist.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner must identify all of the Veteran's currently diagnosed psychiatric disabilities, which meet the DSM-V (or DSM-IV) criteria, to include paranoid schizophrenia.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder properly diagnosed had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to specifically include his reported incident of physical abuse by his drill instructor.

If, and only if, the examiner determines that the Veteran has an acquired psychiatric disorder, that had its onset during service, or that is otherwise related to his service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran has a substance abuse disorder or any alcohol dependence that is proximately due to, the result of, or aggravated by that acquired psychiatric disorder.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

4. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R.       §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. Following the development above, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


